Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 10/27/21 has been entered. Claims 2 and 11 have been canceled.  Claims 1, 5-7, 9-10, and 12-15 have been amended.  Claims 1, 3-10, and 12-15 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 7/27/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine J. Toppin (Reg. No. 63,984) on 11/4/21.

The application has been amended as follows: 

Claim 7, Line 6 -- “fuel flow (Wf) a speed rate” has been changed to --fuel flow (Wf) when a speed rate--.

Allowable Subject Matter
Claims 1, 3-10, and 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 3-10, and 12-15 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a feedback regulator, configured to provide a corrective term (Wfdotcorr) for the prediction (                        
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            f
                                        
                                    
                                    dot
                                
                                ¯
                            
                        
                    ), based on an error (Err) between a feedback gas generator speed rate of change (Ngdotfdbk), measured in the gas turbine engine, and the scheduled reference value (Ngdotref)” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 3-6, and 8-9.
Additionally, the prior art of record does not teach “a second priority selector stage, coupled to the first priority selector stage and the second limiter stage and configured to determine a maximum between the second limited fuel flow (Wf2) and a fuel flow at an output from the first priority selector stage, as the fuel flow (Wf) to be 
Additionally, the prior art of record does not teach “providing a corrective term (Wfdotcorr) for the prediction (                        
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            f
                                        
                                    
                                    dot
                                
                                ¯
                            
                        
                    ), based on an error (Err) between a feedback gas generator speed rate of change (Ngdotfdbk), measured in the gas turbine engine, and the scheduled reference value (Ngdotref)” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 10, and 12-15.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        11/4/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746